Case 19-00043-elf   Doc 13   Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document     Page 1 of 14
Case 19-00043-elf   Doc 13   Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document     Page 2 of 14
Case 19-00043-elf   Doc 13   Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document     Page 3 of 14
Case 19-00043-elf   Doc 13   Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document     Page 4 of 14
Case 19-00043-elf   Doc 13   Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document     Page 5 of 14
Case 19-00043-elf   Doc 13   Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document     Page 6 of 14
Case 19-00043-elf   Doc 13   Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document     Page 7 of 14
Case 19-00043-elf   Doc 13   Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document     Page 8 of 14
Case 19-00043-elf   Doc 13   Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document     Page 9 of 14
Case 19-00043-elf   Doc 13    Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document      Page 10 of 14
Case 19-00043-elf   Doc 13    Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document      Page 11 of 14
Case 19-00043-elf   Doc 13    Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document      Page 12 of 14
Case 19-00043-elf   Doc 13    Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document      Page 13 of 14
Case 19-00043-elf   Doc 13    Filed 04/12/19 Entered 04/12/19 14:29:13   Desc Main
                             Document      Page 14 of 14
